Citation Nr: 0306906	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  01-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total (100 percent) schedular disability 
evaluation for post-traumatic stress disorder (PTSD) prior to 
April 5, 2000.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1970 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  That rating decision granted 
service connection for PTSD and assigned an initial 
evaluation of 50 percent, effective March 9, 1998, and an 
evaluation of 100 percent effective April 5, 2000.  The RO 
determined that the veteran had timely disagreed with January 
2001 rating decision in July 2001.  After a statement of the 
case was issued in October 2001, the veteran submitted a 
timely substantive appeal in November 2001.

The veteran's representative has raised the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  This matter is 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
identified evidence has been obtained.

2.  From March 9, 1998 to October 1998, the veteran's PTSD 
was manifested by dysphoric mood, difficulty sleeping, 
nightmares, irritability, bitterness, avoidance, social 
withdrawal, and by a Global Assessment of Functioning (GAF) 
score varying from 55 to 61, and by moderate, but not severe, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  Clinical records from November 1998 to June 1999 do not 
provide a specific GAF score, but do not reflect increased 
symptomatology or decreased functioning.

4.  Although the contemporaneous clinical evidence of the 
veteran's employability from June 1999 to June 2000 does not 
indicate increased symptomatology or decreased industrial 
functioning, a June 7, 2000 VA medical opinion that the 
veteran's highest GAF score during the preceding year was 48, 
together with examination findings supporting a determination 
that the veteran was experiencing total occupational 
impairment as a result of his PTSD at that level of 
functioning, is sufficient to place the evidence in equipoise 
to warrant a finding that the veteran was totally disabled as 
a result of his service-connected PTSD as of June 7, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 50 percent for service-connected PTSD from March 9, 
1998 through June 6, 1999, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for an initial 100 percent schedular 
disability evaluation following the initial grant of service 
connection for PTSD are met from June 7, 1999.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a claim submitted on March 9, 1998, the veteran sought 
service connection for PTSD.  That claim was granted, by a 
rating decision issued in January 2001, and a 50 percent 
initial evaluation was assigned for that disability from 
March 9, 1998 to April 5, 2000, with assignment of a total 
disability evaluation, based on a factual finding of total 
occupational and social impairment, thereafter.  The veteran 
disputes the initial 50 percent assignment for PTSD prior to 
April 5, 2000, and contends that he is entitled to a total 
disability evaluation from March 9, 1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

With regard to mental disorders in particular, the rating 
agency considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  An evaluation is based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  As the veteran in this case has 
disagreed with the initial evaluation following a grant of 
service connection, the evidence must be examined to 
determine what the facts disclose about the severity of the 
veteran's disability during the relevant time period, March 
9, 1998 to April 5, 2000.  

A 50 percent evaluation is warranted for PTSD causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2002).

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted for PTSD 
causing total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  Id.

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence.) 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

By a letter issued by the RO in July 2001, the veteran was 
advised of the enactment of the VCAA.  An October 2002 letter 
from the Board again informed the veteran of the enactment of 
the VCAA, and advised the veteran of the specific provisions 
of the VCAA.  The Board advised the veteran of his 
responsibility to identify relevant evidence and of VA's 
responsibility to assist him to obtain identified evidence 
and to obtain governmental records.  The veteran, through his 
representative, submitted additional clinical records, and 
indicated that there was no other additional relevant 
evidence.

The veteran's representative argues, in a November 2002 
statement submitting private clinical records dated from 1995 
through 2001, that, if the Board cannot grant the veteran's 
claim, the claim should be remanded to the agency of original 
jurisdiction for consideration so that the veteran may be 
informed of the additional evidence required to grant the 
claim.  The veteran's attorney appears to be referencing, 
without specifically so stating, regulatory provisions, now 
revised, which required review by the agency of original 
jurisdiction (the RO) of any evidence submitted directly to 
the Board unless the veteran waived review by the RO.  
Compare 38 C.F.R. § 20.1304(c) (2001) with 38 C.F.R. 
§ 20.1304(c) (2002).

The Board finds that, as the veteran has indicated that he 
wishes to waive initial consideration of the evidence by the 
agency of original jurisdiction (the RO) if the decision 
would be favorable, that waiver is effective for any decision 
by the Board, whether favorable or unfavorable.  In 
particular, the Board agrees that it would be unfair for the 
Board to issue a denial for a defect in the evidence that the 
veteran has not had an opportunity to cure.  In this case, 
the evidence required to establish entitlement to a 100 
percent evaluation prior to June 7, 1999 is clinical 
evidence.  The veteran and his attorney have indicated that 
the records which appeared to be missing from the file have 
been submitted and that there is no other evidence.  The 
veteran cannot "cure" the lack of clinical records from 
November 1998 though June 7, 1999, at this point in time, as 
the lack of (additional) treatment during that time period 
cannot now be changed.  Therefore, neither the VCAA or 
38 C.F.R. § 20.1304(c), as in effect when the veteran filed 
his claim, requires remand to the RO for review of the 
evidence submitted directly to the Board.

The claims file establishes that the duties to inform the 
veteran of the evidence necessary to substantiate his claim, 
to notify him regarding his responsibility and VA's 
responsibility for obtaining such evidence, and the duty to 
assist the veteran in developing the facts of the claim, 
including as specified in the VCAA, have been met in this 
case.

Factual Background

The evidence relevant to the veteran's appeal includes any 
evidence which establishes or bears on the severity of the 
veteran's disability due to PTSD, beginning with the date of 
the veteran's original claim for service connection for PTSD.  
That claim was submitted on March 9, 1998.  The claims file 
reflects that the veteran underwent VA examination related to 
Agent Orange registry in March 1998.  At that time, he 
reported symptoms of insomnia and depression for two years, 
and stated he was taking Trazadone.  He denied use of tobacco 
and denied use of alcohol.  He reported that he last worked 
full time in 1993, when he was a heavy equipment operator.

On VA examination conducted in June 1998, the veteran 
reported a history of depression, for which he was taking 
Zoloft.  He reported having night sweats for many years.  He 
had chronic insomnia, for which he was also taking 
medication, Trazadone.  He remained married to his spouse of 
26 years.  He reported that he had held his gun in his hand 
and thought of suicide "many times."  He stated that he was 
"hateful and grouchy."  He stated that his wife would not 
sleep with him or near him because he would shake.  He 
reported that he hated being around people and that he did 
not go anywhere.  He reported that he did not seem to enjoy 
hunting or fishing, although he had enjoyed those sports in 
the past.  He said that sudden noise would "set me off."  He 
described himself as jumpy and nervous, and stated that he 
got so upset so easily that he did not drive unless 
necessary.  He reported inability to do chores or 
concentrate.  

The examiner stated that objectively, the veteran appeared to 
have a severe degree of bitterness and dysthymia.  He gave 
the appearance of being unable to enjoy life and derived 
pleasure from very little in his life.  The veteran appeared 
overtly angry and appeared to be laboring to keep his anger 
under control.  He became more and more agitated as the 
interview continued.  The examiner concluded that the veteran 
had chronic, severe, PTSD and assigned a Global Assessment of 
Functioning (GAF) score for the current year of 55.

Private clinical records reflect that in April 1996 the 
veteran presented as an emergency referral with depression, 
hopelessness, and sad affect.  His blood pressure was 
elevated, and he complained of "sleep trouble" and 
nervousness, but denied suicidal or homicidal content.  
Objectively, improvement in his affect with medications was 
noted in June and July 1996.  In December 1996, he was 
assessed as stable.  In July 1997, the physician indicated 
that the veteran's depressive symptoms were fairly well 
controlled by his medications.  In January 1998, the veteran 
reported that he had nightmares of Vietnam once weekly, when 
he would wake up drenched in sweat and frightened.  He 
reported feelings of anxiety, fear, guilt, anger, and 
victimization by the system.  In March 1998, the veteran 
reported that he continued to dream about Vietnam, with some 
decrease in the frequency and intensity of those troubling 
dreams.  In April 1998, the veteran continued to exhibit 
dysphoric mood and reported nightmares and flashbacks of 
Vietnam.  The medication regimen was adjusted.  The 
assessment in April 1998 was that the veteran's condition was 
improved and stabilized.  In June 1998, he reported mild 
benefits from use of Zoloft.  In late June 1998, the private 
clinical provider assigned a current GAF of 61.  

A favorable disability determination from the Social Security 
Administration (SSA) dated in August 1998 notes that the 
veteran was treated at a mental health center from May 1996 
through April 1998 for major depression and PTSD secondary to 
experiences in Vietnam.  The SSA decision includes a 
psychiatric review which discloses that the veteran's 
activities of daily living were moderately restricted, he had 
moderate difficulty in maintaining social functioning, often 
had deficiencies of concentration, and had never had an 
episode of deterioration or decompensation due to his 
psychiatric disability at work.  The SSA decision reflects 
that the veteran had a long history of treatment for 
degenerative disc disease of the lumbar and cervical spine, 
had hypertension and gout, and reported that he was unable to 
work because of pain in the low back, upper back, and both 
shoulders, was unable to bend, and had difficulty dressing.  
SSA concluded that the severity of the veteran's impairments, 
considered together, precluded employment.

Private clinical treatment notes dated in July and August 
1998 continue to reflect stabilization or improvement of 
symptomatology.  In October 1998, the veteran reported 
"occasional" insomnia.  The assigned diagnosis at that time 
was major depression, chronic, mild, in remission.  In 
December 1998, it was noted that the veteran was overly 
anxious when around people, and the assessment was social 
phobia.  A February 1999 private treatment note referenced 
the veteran's history of social anxiety and described the 
veteran as "improved."  May 1999 treatment notes reflect 
that the veteran reported having nightmares since his return 
from Vietnam. An additional medication to be taken as needed 
for social anxiety was added to the veteran's medication 
regimen.  

In a July 6, 1999 treatment note, the provider stated that 
the veteran's depression had been "pretty-well controlled" 
but he had been hypervigilant and his PTSD symptoms were 
"easily precipitated."  The assessment was that the veteran 
was stable, with some PTSD symptoms, but "functional."

In February 1999 and September 1999, the veteran's wife 
submitted statements reflecting that he had behavioral 
problems, paranoia, was unable to go out in crowds, and had 
experienced problems with alcohol in the past.  She reported 
that the veteran would not sit with his back toward a door, 
and continued to suffer from night sweats, nightmares, and 
inability to cope with stressful situations.  A statement 
from one of the veteran's children was consistent with the 
statements from the veteran's wife.  

During VA examination conducted in April 2000, the veteran 
reported that he had experienced an increase in agitation and 
anger and had started snapping every time someone talked to 
him.  The veteran reported having flashbacks and waking up 
from sleep with severe anxiety.  He avoided going out, had 
stopped going to church, shopping, or going out to socialize 
with friends.  He reported becoming easily agitated.  He 
complained of feelings of hopelessness and helplessness.  He 
denied any current suicidal ideation.  He reported feeling 
depressed all the time.  He reported that he did not like 
having anyone stand behind him and that loud noises bothered 
him.  

The examiner observed that the veteran was alert, oriented, 
and cooperative, but was restless, edgy, and shaky.  His 
affect was constricted with decreased intensity.  He was 
dysphoric and very anxious.  His rate of speech was normal, 
coherent, and logical, but his concentration was somewhat 
impaired.  His judgment was good and his insight was 
adequate.  He had no psychotic symptoms.  He reported 
problems with impulse control and chronic insomnia.  The 
examiner concluded that the veteran suffered from PTSD at a 
moderate to severe level.  The examiner assigned a GAF score 
of 48, but did not state the veteran's GAF for the past year.  
The examiner concluded that, considering the veteran's 
chronic medical problems and his psychiatric disability, he 
was unable to hold gainful employment.  

At the time of VA examination conducted on June 7, 2000, the 
examiner assigned a GAF of 43, and indicated that the 
veteran's highest GAF in the previous year had been 48.  The 
examiner noted that pain due to physical problems exacerbated 
the veteran's PTSD symptoms, and vice versa, and concluded 
that the combination of psychiatric and physical problems 
made the veteran unemployable.  

In a statement dated in July 2001, S.A.W., MSW, stated, 
without discussion, that, based on his first-hand experience 
in treating the veteran for over two years, and based on 
review of the medical records, it was his opinion that the 
veteran was unemployable as a result of his PTSD symptoms 
alone since March 1998.

In a November 2001 substantive appeal, the veteran's attorney 
stated that the October 2001 statement of the case "never 
actually dealt with the medical evidence which specifically 
stated [that the veteran] was unemployable secondary to PTSD 
since 1998.  No medical evidence of record counters this 
evidence."  

1.	Claim for initial evaluation in excess of 50 percent prior 
to June 1999

The Board notes that the examiner who conducted the June 30, 
1998 VA examination stated only that the veteran was 
"impaired industrially, both in the physical and 
psychological sense."  However, that examiner did not state 
that the veteran was totally disabled as a result of PTSD, 
and that examiner assigned a GAF of 55.  The GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed. 1994) (DSM-IV).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  The Board notes that the DSM-IV criteria are 
applicable, by regulation.  38 C.F.R. § 4.125.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The examiner assigned a 
GAF score of 55, which would be inconsistent with a finding 
that the veteran was totally disabled as a result of service-
connected PTSD.  The examiner clearly based the conclusion 
that the veteran was unemployable on assessment of all 
medical and psychiatric disorders, including disorders for 
which the veteran has not been awarded service connection. 
The Board concludes that the examination report does not 
include a medical opinion that there is total impairment as a 
result of service-connected PTSD, and further concludes that 
the examination report as a whole does not support a finding 
that the veteran was totally disabled as a result of his 
PTSD.

Private clinical evidence dated from March 9, 1998, when the 
veteran submitted his claim, through October 1998, reflects 
that the veteran's symptomatology was stable during that 
period, with a GAF score of 61 assigned for the stable 
symptomatology in June 1998.  GAF scores ranging between 61 
to 70 reflect that the individual has some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functions pretty well, and has some meaningful 
interpersonal relationships.  The assigned GAF score of 61 is 
consistent with the October 1998 clinical records which state 
that the veteran's depression was mild and in remission.  

The August 1998 SSA decision described the veteran's severe 
degenerative disc disease of the lumbar spine with low back 
pain syndrome, degenerative joint disease of the cervical 
spine, history of gout and hypertension, academic performance 
at an elementary level, full-scale IQ of 69, and depression 
and PTSD, and concluded that the veteran's impairments, 
considered together, resulted in unemployability.  The 
veteran's history reflects that he worked as a miner and 
heavy equipment operator for a coal company until he hurt his 
back.  The SSA decision does not include an opinion that the 
veteran's service-connected PTSD alone made him unemployable, 
and the discussion in that decision contradicts such a 
finding.

The Board has also considered March 2000 and July 2001 
private clinical statement from S.A.W., MSW.  The March 2000 
statement reflects that the veteran continued to attend group 
therapy sessions, indicates that such therapy was required to 
assist the veteran in dealing with flashbacks and anxiety, 
and indicates that such therapy would be required 
indefinitely.  However, this statement does not include an 
opinion about the severity of the veteran's service-connected 
disability.  The fact that further therapy is required is not 
probative to establish that the level of disability exceeded 
50 percent prior to June 7, 1999. 

The July 2001 statement that the veteran was unable to work 
as a result of PTSD symptoms alone since March 1998 is less 
persuasive that the contemporaneous clinical records.  Those 
clinical records, particularly records from November 1998 
through June 1999, which indicate that the veteran was 
improved, or discussed symptoms of long-standing, such as 
insomnia, nightmares, or social anxiety, but was not 
reporting increased symptomatology or increased severity of 
symptoms.  In contrast, the private treatment notes dated in 
July 1999 reflect a concern that the veteran's PTSD symptoms 
were easily precipitated.  These notes are consistent with 
the Board's determination that the evidence reflects 
increased symptomatology from June 1999.

The competent medical evidence of record does not demonstrate 
that the veteran exhibits a gross impairment in thought 
processes or communication, persistent delusions of 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives or his own 
name.  The evidence contradicts such findings, reflecting 
that the veteran was oriented and had normal speech and good 
verbal communication skills, despite dysphoria and depressed 
affect.  There is no evidence that the veteran had any 
deficiency of hygiene or memory loss for names, although he 
did have objective signs of impairment of concentration.  
Accordingly the veteran did not meet or approximate the 
criteria for a total schedular evaluation.

Thus, since the evidence dated from March 9, 1998 through 
October 1998 reflects GAF scores varying from 55 to 61, and 
includes a specific assessment reflecting that the veteran's 
psychiatric disability resulted in moderate restriction of 
activities of daily living, although often resulting in 
deficiencies of concentration, the preponderance of this 
evidence is against the contention that the veteran is 
entitled to a total disability evaluation during this period 
of time.  

The Board has considered whether the veteran's PTSD symptoms 
met or approximated the criteria for a 70 percent evaluation 
during this period.  The evidence includes the veteran's 
report at the time of the June 1998 VA examination that he 
had thought about suicide, but also includes numerous notes 
from March 1998 to October 1998 reflecting that the veteran 
did not have suicidal or homicidal intent.  The private 
clinical records prior to March 1998 reflect that the 
veteran's symptoms were worse in April 1996, when he first 
sought private treatment, than in March 1998, when the 
veteran's psychiatric symptoms had improved and stabilized.  

However, the veteran's symptomatology prior to the March 9, 
1998 original claim for service connection for PTSD are not 
for consideration in evaluating the severity of PTSD.  
Rather, with an original claim, only the symptoms at the time 
of and following the application may be considered.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, the veteran's 
report at the time of the June 1998 VA examination that he 
had thought about suicide many times does not establish that 
his symptoms as of March 9, 1998 and thereafter included 
suicidal ideation, where the frequent private clinical 
records establish that the veteran did not have current 
suicidal ideation.  

The evidence establishes that the veteran's speech was 
logical and relevant.  While the evidence establishes that 
the veteran had chronic depression, the evidence does not 
establish that his depression affected his ability to 
function independently, but, rather, reflects that the 
veteran was able to perform activities of daily living 
independently and without supervision, although he avoided 
certain activities, such as driving, as a result of his 
irritability.  There is no evidence that the veteran suffered 
spatial disorientation or neglected his personal appearance 
and hygiene.  While the veteran did meet some of the criteria 
for a 70 percent evaluation during this period, such as 
unprovoked irritability, it does not appear that his symptoms 
met or approximated half of the criteria.  The Board finds 
that the preponderance of the evidence as a whole, including 
assignment of GAF scores varying from 55 to 61, contradicts a 
finding that the criteria for a 70 percent disability 
evaluation were met. 

The Board notes that there is no direct medical evidence of 
the severity of the veteran's PTSD from November 1998 to June 
1999.  However, as noted above, the veteran was notified that 
he could identify or submit additional clinical records, but 
indicated he had no more evidence, and the veteran's 
representative reiterated this statement.  The Board notes in 
particular that the veteran's attorney had reviewed the 
veteran's claims file prior to his statement that the veteran 
had no further evidence, and that the veteran was aware of 
VA's duty to assist under the VCAA.  Under the circumstances, 
it is not necessary to conduct further development.  

The preponderance of the evidence is against a determination 
that the evidence is in equipoise to warrant an initial 
evaluation in excess of 50 percent for PTSD prior to June 7, 
1999.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The Board agrees with the RO's 
determination that the veteran's disability due to PTSD did 
not present an unusual or exceptional disability picture 
during the period of March 9, 1998 through June 6, 2000.  
38 C.F.R. § 3.321(b).  In particular, the Board notes that, 
although the veteran was receiving treatment, he was not 
hospitalized, and continued to be independent in his 
activities of daily living.  There is no evidence of 
manifestations of disability which are not contemplated in 
the schedular criteria.

2.	Claim for initial evaluation in excess of 50 percent from 
June 7, 1999

As discussed above, the VA examiner who conducted the April 
2000 examination assigned a GAF of 48, and the examination 
report, when compared to the VA examination report of June 
1998 and the private clinical records, reflects an increase 
in the objective manifestations of anxiety, irritability, and 
social withdrawal.  Based on this examination report, the RO 
determined that the veteran was totally disabled as a result 
of his service-connected PTSD, and the Board agrees with that 
determination.  The Board notes that a GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 

However, as noted, the examination appeared to indicate only 
that the GAF score of 48 was for current functioning, but did 
not appear to indicate when the veteran's functioning had 
decreased to that level.  At the time of a June 7, 2000 VA 
examination, the examiner found further increase in the 
severity of the veteran's PTSD symptoms, and assigned a GAF 
score of 43.  That examiner also assigned a GAF score of 48 
for the veteran's highest level of functioning for the past 
year.  

The Board interprets this assigned GAF score for the previous 
year as an opinion that the veteran's PTSD symptoms increased 
in severity to the level at which he became totally disabled 
as a result of PTSD as of one year prior to the June 7, 2000 
examination.  The Board also notes, as discussed above, that 
the private treating provider noted, in July 1999, that the 
veteran's PTSD symptoms were easily precipitated, and in 
months that followed, noted that the veteran was having side 
effects of medication prescribed for control of PTSD 
symptoms, even though no specific GAF score was assigned.  
Thus, resolving any doubt in the veteran's favor, this 
medical opinion supports a determination that the veteran was 
totally disabled as a result of his service-connected PTSD as 
of June 7, 1999.  A total schedular disability evaluation is 
warranted as of that date, but not prior to June 7, 1999.  


ORDER

An initial disability evaluation in excess of 50 percent from 
March 9, 1998 through June 6, 1999, for service-connected 
PTSD, is denied.

An initial 100 percent schedular disability evaluation for 
service-connected PTSD is granted from June 7, 1999, subject 
to laws and regulations governing effective dates of monetary 
awards; to this extent only, the appeal is granted.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

